           Case 2:19-cr-00313-MJH Document 82 Filed 05/07/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                           )
                                                    )
        V.                                          )        Criminal No. 19-313
                                                    )
ERIK MATTHEW HARRIS,                                )
         Defendant.                                 )


                                Opinion and Order on Pretrial Motions

        Presently before the Court are Defendant Erik Matthew Harris’s Motion to Produce

Evidence that the Government Intends to Use Under Federal Rules of Evidence 404(b) and 609,

ECF No. 62, and Motion to Preserve Law Enforcement’s Rough Notes, ECF No. 63.

                          Motion to Produce Rule 404(b) and 609 Evidence

        Mr. Harris requests notice from the government of any alleged prior bad acts and

criminal convictions the government intends to enter into evidence, or to use to impeach Mr.

Harris, under Federal Rules of Evidence 404(b) and 609.

        Federal Rule of Evidence 404(b) provides that “[e]vidence of any other crime, wrong, or

act is not admissible to prove a person’s character in order to show that on a particular occasion

the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1). However, such

evidence of prior bad acts “may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Fed. R. Evid. 404(b)(2). Rule 404(b)’s notice requirements, which were amended

effective December 1, 2020, 1 provide as follows:



1 Federal Rule of Evidence 404(b) was amended effective December 1, 2020. According to the Committee Note,
and as set forth above, the amendment principally imposes additional notice requirements on the prosecution. The
amendment also eliminated the requirement that the defendant must make a request before notice is provided.
           Case 2:19-cr-00313-MJH Document 82 Filed 05/07/21 Page 2 of 5




        (3) Notice in a Criminal Case. In a criminal case the prosecutor must:
            (A) provide reasonable notice of any such evidence that the prosecutor
            intends to offer at trial, so that the defendant has a fair opportunity to meet
            it;
            (B) articulate in the notice the permitted purpose for which the prosecutor
            intends to offer the evidence and the reasoning that supports the purpose;
            and
            (C) do so in writing before trial – or in any form during trial if the court,
            for good cause, excuses lack of pretrial notice.

Fed. R. Evid. 404(b)(3). What constitutes “reasonable notice” depends on “the circumstances

and complexity of the prosecution.” United States v. Johnson, 218 F. Supp. 3d 454, 462 (W.D.

Pa. 2016). In general, courts have found that what constitutes “reasonable notice” under Rule

404(b) is in the range of seven to ten days or one to two weeks prior to trial. United States v.

Long-Parham, 183 F. Supp. 3d 746, 750 (W.D. Pa. 2016); United States v. Buckner, 2020 U.S.

Dist. LEXIS 5485, at *14–15 (M.D. Pa. Jan. 13, 2020).

        In its Response, the government responds that it will comply with Rule 404(b)’s notice

and will provide any 404(b) information it intends to introduce at trial no later than seven to ten

days prior to trial. Federal Rule of Evidence 609 concerns the impeachment of a witness by use

of a prior criminal conviction. The government does not specifically respond to the request for

Rule 609 evidence, but since the Rule concerns prior criminal convictions, it is reasonable to

assume that the government intends to provide such material, if any, in time for the defense to

evaluate and challenge such evidence.




Amended Rule 404(b) governs all proceedings commenced December 1, 2020 and thereafter, andinsofar as just and
practicable, to pending proceedings. The Court finds that it is just and practicable to apply amended Rule 404(b) to
cases, like the instant case, in a pretrial posture where a trial date has not been set.

                                                         2
          Case 2:19-cr-00313-MJH Document 82 Filed 05/07/21 Page 3 of 5




       The Court declines to order the government to provide Rule 404(b) or 609 evidence at

this early stage. Trial in this matter has not been set. The government is encouraged to provide

its Rule 404(b) evidence fourteen days in advance of trial so that any hearing on such evidence

may be held in order to limit the possibility of delay. Similarly, the government is encouraged to

provide its Rule 609 evidence fourteen days in advance of trial to permit the defense adequate

time to challenge such evidence and to prepare for trial.

       Accordingly, Mr. Harris’s Motion for Rule 404(b) and Rule 609, ECF No. 62, is

DENIED, as premature.

                                Motion to Preserve Rough Notes

       Mr. Harris requests that the Court order that all government agents and state and local

law enforcement officers who participated in the investigation of this case retain and preserve

their rough notes. Mr. Harris also requests production of such notes in advance of trial. The

government states that it has advised the law enforcement officers involved in the investigation

of this case to preserve their rough notes. The government also states that it will produce rough

notes that consist of Brady material without undue delay and will produce rough notes that are

Jencks material consistent with the Jencks Act.

       Independent of the government’s direction to its officers to retain such material, the

United States Court of Appeals for the Third Circuit requires the government to retain rough

notes and writings In United States v. Vella, 562 F.2d 275 (1977) the Court of Appeals held that

“rough interview notes of [law enforcement officers] should be kept and produced so that the

trial court can determine whether the notes should be made available to the defendant under the

rule in Brady v. Maryland, 373 U.S. 83 (1963), or the Jencks Act.” Id. at 276. In United States

                                                  3
          Case 2:19-cr-00313-MJH Document 82 Filed 05/07/21 Page 4 of 5




v. Ammar, 714 F.2d 238 (3d Cir. 1983), the Court of Appeals expanded the category of what

must be retained to include rough reports; holding that “the government must retain and, upon

motion, make available to the district court both the rough notes and the drafts of reports of its

agents to facilitate the district court's determination whether they should be produced.” Id. at

259. In Ammar, the Court acknowledged that a rough draft is not necessarily a Jencks Act

statement until it is refined to the point where a finding can be made that the witness has

“adopted or approved” the rough draft as a statement, such as where a law enforcement official

presents a handwritten draft to a supervisor. Id. Mr. Harris’s request for an Order directing the

government to retain rough notes relating to law enforcement officer’s investigation in this case

will be granted.

        The Motion will be denied, as premature, with respect to Mr. Harris’s request that the

Court order the government to produce all rough notes at a specified time prior to trial. Mr.

Harris is entitled to the production of rough notes that fall within the purview of Brady, Giglio v.

United States, 405 U.S. 150 (1972), or the Jencks Act. The government has indicated that it is

aware of its obligations to produce rough notes to the extent such falls within the purview of

Brady exculpatory material. The Court concludes that it is premature to produce Giglio

impeachment material as such early disclosure may endanger the witnesses. The government

shall provide rough notes that are Giglio impeachment material in sufficient time for defense

counsel to make effective use of the material at trial (while not prematurely identifying a

government witness). To the extent any rough notes fall within the Jencks Act, the government

is encouraged to produce such material in sufficient time for its effective use at trial so that it will

not result in a delay of the trial, or delay during the trial. .

                                                    4
            Case 2:19-cr-00313-MJH Document 82 Filed 05/07/21 Page 5 of 5




       Accordingly, Mr. Harris’s Motion to Preserve Law Enforcement’s Rough Notes, ECF

No. 63, is GRANTED as to the preservation of rough notes. The government is ordered to

preserve rough notes consistent with this Opinion and its obligations under Vella and Ammar.

The Motion is DENIED, as premature, as to the production of any rough notes not deemed Brady

material.




                                                          By the Court:

Dated: May 7, 2021                                        _____________________________
                                                          ____
                                                            ___________________
                                                                              _______
                                                                                 __ _ __
                                                                                      ______
                                                          Marilyn J. Ho
                                                                     H
                                                                     Horan
                                                                        ran
                                                                          n
                                                          United States District Court Judge




                                               5
